


EXHIBIT 10.1

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made as of February 10, 2010 by
and between Vycor Medical, Inc., a Delaware corporation (the “Company”) and
Fountainhead Capital Management Limited, an entity registered in Jersey  (“FCM”)
(each a “Party” and collectively referred to hereafter as the “Parties”).

W I T N E S S E T H:




WHEREAS, the Company is an early-stage business with limited resources to pursue
its business plan and strategy.

WHEREAS, FCM has substantial experience in corporate strategic and financial
advice and management and has substantial expertise and contacts which are of
value to the Company in managing its business and carrying out its business
plan;

WHEREAS, to facilitate pursuing the Company’s operation and pursuit of the goals
stated in its business plan, the Company desires to engage FCM to provide the
services specified in this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties, intending to be legally
bound, hereby agree in good faith as follows:

2.         Services.  The services which FCM shall provide under this Agreement,
shall include the following:

(a)

FCM will familiarize itself to the extent it deems appropriate with the
business, operations, financial condition and prospects of the Company and
assist in developing an overall strategic plan;

(b)

At the request of the Company’s management, FCM will provide strategic advisory
services relative to the achievement of the Company’s business plan;

(c)

FCM will assist the Company on the preparation of budgets and strategic plans
and assist in the analysis and negotiation of proposed contractual and other
transactions;

(d)

FCM will assist in the identification and qualifying of potential investors
including institutional funds which might have an interest in evaluating
participation in financing transactions with the Company;

(e)

FCM will assist the Company in the analysis, negotiation, structuring and if
possible implementation of merger, acquisition and corporate finance
transactions;

--------------------------------------------------------------------------------




(f)

At the request of the Company’s management, FCM will provide advisory services
related to corporate governance and matters related to the maintenance of the
Company’s status as a publicly-reporting company, and will assist the Company in
satisfying various corporate compliance matters;

(g)

At the request of the Company’s management, FCM will assist the Company in
negotiations with Company creditors; and

(h)

At the request of the Company’s management, FCM will assist the company with the
selection and management of financial, legal, investor relations and other
external advisors.

For the avoidance of doubt, under this Consulting Agreement FCM will not have
the authority to bind the Company.




FCM is not a licensed broker-dealer.  Under no circumstances will FCM engage in
any activities which would require licensure as a broker-dealer or otherwise.




3.         Term and Termination. The term of this engagement shall be for a
period of two (2) years commencing with the date of this Agreement and may be
extended upon the mutual written agreement of the Parties.  Vycor has the right
to terminate this agreement one (1) year commencing with the date of this
Agreement if the Funding (as defined below) has not occurred by that date.

4.         Consideration.  In consideration for FCM providing the services set
forth in Section 1 above, the Company will pay to FCM.

(a)

Signing Warrants. Upon the signing of this agreement, the Company shall issue to
FCM warrants to purchase 39,063,670 shares of the Company’s Common Stock, at a
price of $0.0125 per share.

(b)

Success Warrants. Should new funding totaling $3 million in aggregate in Common
Stock of Vycor or in securities convertible into Common Stock of Vycor at a
price of no less than $0.0125 per share of Common Stock be closed during the
term of this agreement (the “Funding”), then the Company shall issue to FCM
additional warrants to purchase 39,063,670 shares of the Company’s Common Stock,
at a price of $0.0125 per share.

(c)

Monthly Retainer. Commencing February 10, 2010 the Company shall pay to FCM a
retainer of $8,500. This monthly retainer shall be accrued and paid out to FCM
at the option of FCM as follows: (i) in Vycor stock at any time at $0.0125 per
share; or (ii) in cash following the closing of a fundraising of $1.5 million or
on the sale of the Company

(d)

Out of Pocket Expenses. Commencing February 10, 2010 the Company shall reimburse
FCM for all reasonable out-of-pocket expenses directly

--------------------------------------------------------------------------------




incurred in the provision of the services set forth in Section 1 above, to
include expenses incurred during FCM’s visit to Vycor commencing January 24,
2010. This reimbursement shall be accrued and paid out to FCM at the option of
FCM as follows: (i) in Vycor stock at any time at $0.0125 per share; or (ii) in
cash following the closing of a fundraising of $1.5 million or on the sale of
the Company


5.         Notices.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing.  Any notice, request, demand,
claim or other communication hereunder shall be deemed duly delivered four
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent for next
business day delivery via a reputable overnight courier service, in each case to
the intended recipient as set forth below:




If to the Company:

Vycor Medical, Inc.
80 Orville Dr.
Suite 100
Bohemia, NY 11716







Copy to:

Law Offices of Robert Diener
122 Ocean Park Boulevard
Suite 307
Santa Monica, California 90405

Attention: Robert Diener




If to the FCM:

Fountainhead Capital Management Limited
Portman House
Hue Street, St. Helier
Jersey JE4 5RP

Attention: Richard Breeze







Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended.  Any party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other party notice in the manner herein set forth.

6.         Miscellaneous.

(a)

Entire Agreement.  This Agreement constitutes the entire agreement among the
Parties and supersedes any prior understandings, agreements or

--------------------------------------------------------------------------------




representations by or among the Parties, written or oral, with respect to the
subject matter hereof.

(b)

Succession and Assignment.  This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other party.

(c)

Counterparts and Facsimile Signature.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  This Agreement may be
executed by facsimile signature.

(d)

Headings.  The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(e)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of laws of any
jurisdictions other than those of the State of New York.  The Parties hereby
consent to the exclusive jurisdiction of the courts of the State of New York
located in the Borough of Manhattan and the United States District Court for the
Southern District of New York for all disputes arising under this Agreement.

(f)

Amendments and Waivers.  The Parties may mutually amend any provision of this
Agreement at any time during the term of this Agreement prior to the termination
of this Agreement.  No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing and signed by the Parties.  No waiver
of any right or remedy hereunder shall be valid unless the same shall be in
writing and signed by the party giving such waiver.  No waiver by any party with
respect to any default, misrepresentation or breach of warranty or covenant
hereunder shall be deemed to extend to any prior or subsequent default,
misrepresentation or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.

(g)

Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.  If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court

--------------------------------------------------------------------------------




making the determination of invalidity or unenforceability shall have the power
to limit the term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable ter m or provision, and this Agreement shall be
enforceable as so modified.

(h)

Construction.  The language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against any party.  Any reference to any
federal, state, local or foreign statute or law shall be deemed also to refer to
all rules and regulations promulgated thereunder, unless the context requires
otherwise.

(i)

Remedies.  FCM shall be entitled to enforce its rights under this Agreement
specifically to recover damages by reason of any breach of any provision or term
of this Agreement and to exercise all other rights existing in its favor.  In
the event of any dispute under this Agreement, the prevailing party shall be
entitled to recover its costs incurred in connection with the resolution
thereof, including reasonable attorneys fees.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as an
instrument under seal as of the date first written above.  




Vycor Medical, Inc.







By:____________________________

Name:  Heather N. Vinas

Title:

President







Fountainhead Capital Management Limited







By:____________________________

Name:  Gisele La Miere

Title:

Director







By:____________________________

Name:  Carole Dodge

Title:

Director

--------------------------------------------------------------------------------





